2017 UT App 109



               THE UTAH COURT OF APPEALS

       STATE OF UTAH, IN THE INTEREST OF R.M. AND S.R.,
           PERSONS UNDER EIGHTEEN YEARS OF AGE.


                            A.R.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                     Per Curiam Opinion
                      No. 20170285-CA
                      Filed July 7, 2017

     Third District Juvenile Court, West Jordan Department
             The Honorable Tupakk A.G. Renteria
                           No. 1130889

        W. Andrew McCullough, Attorney for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem
        Larry S. Jenkins and Lance D. Rich, Attorneys for
                   Intervenors M.M. and A.M.

  Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR., and
                   DAVID N. MORTENSEN.

PER CURIAM:

¶1      A.R. (Maternal Grandmother) appeals the juvenile court’s
May 29, 2017 Findings of Fact, Conclusions of Law, and Order
that dismissed her petition for adoption of R.M. and S.R. We
affirm.
                            In re R.M.


¶2     Maternal Grandmother raises two issues on appeal. First,
she claims that the juvenile court erred in finding that she did
not indicate her interest in being considered as an adoptive
placement within 120 days of the shelter hearing. As a result of
this finding, Maternal Grandmother was not entitled to a
rebuttable presumption that it would be in the best interest of
the children to allow her to adopt them. Second, she claims that
it was not in the best interest of S.R. to remove the child from
Maternal Grandmother’s home and place her in another
prospective adoptive home. In support, Maternal Grandmother
states that she had a significant relationship with both children
and was their primary caregiver “for long periods of time.”

¶3      “[T]o overturn the juvenile court’s decision, the result
must be against the clear weight of the evidence or leave the
appellate court with a firm and definite conviction that a mistake
has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435
(brackets, citation, and internal quotation marks omitted).
“When a foundation for the court’s decision exists in the
evidence, an appellate court may not engage in a reweighing of
the evidence.” Id. When an appellant seeks to challenge the
sufficiency of the evidence supporting a juvenile court’s finding
or conclusion, “the appellant must include in the record a
transcript of all evidence relevant to” the challenged finding or
conclusion. Utah R. App. P. 54(b). Absent an adequate record on
appeal, this court cannot address the issues raised and must
“assume the regularity of the proceedings below.” In re K.L.S.,
2015 UT App 51, ¶ 5, 345 P.3d 1281 (per curiam) (citation and
internal quotation marks omitted). Because Maternal
Grandmother did not provide a transcript to support her claims,
this court “must assume that the findings and conclusions are
supported by sufficient evidence.” See id. We review questions of
statutory interpretation for correctness. See In re C.C., 2013 UT
26, ¶ 12, 301 P.3d 1000.

¶4    The State commenced a child welfare case regarding S.R.
and R.M. in June 2015. Around the time of the petition’s filing,


20170285-CA                     2              2017 UT App 109
                            In re R.M.


S.R. and her mother lived with Maternal Grandmother, and R.M.
and her father lived with her paternal grandmother. Paternity
has not been established for S.R. On July 15, 2015, the juvenile
court held a shelter hearing, which resulted in the children being
placed in the temporary custody and guardianship of the
Division of Child and Family Services (DCFS). The children were
allowed to remain in their respective homes. Following an
August 26, 2015 adjudication of the children as neglected or
abused children within juvenile court jurisdiction, the court set a
permanency goal of reunification with the parents with a
concurrent goal of adoption. On October 14, 2015, the juvenile
court terminated reunification services and changed the
permanency goal to adoption. With regard to that hearing, the
juvenile court found, “The grandmothers were present in the
courtroom and the court instructed both . . . grandmothers to
complete the appropriate paperwork and home-study
requirements if they desired to be considered as an option for
adoptive placement for the children.” On May 13, 2016, both
parents relinquished their parental rights. The juvenile court
received three competing adoption petitions, including Maternal
Grandmother’s June 2, 2016 petition. The juvenile court held a
hearing on each petition before granting the adoption petition of
M.M. and A.M., the paternal great aunt and great uncle of R.M.,
and dismissing the other petitions. The juvenile court entered
findings of fact and conclusions of law on all three adoption
petitions. We recite the findings and conclusions specifically
relevant to the claims on appeal. 1




1. The juvenile court made extensive and detailed findings in
support of its determination that placement in the home of M.M.
and A.M. for adoption was in the children’s best interest.
Because Maternal Grandmother has not challenged any of these
findings and conclusions, it is unnecessary to recite them in this
opinion.




20170285-CA                     3               2017 UT App 109
                            In re R.M.


¶5      The juvenile court found that it had not received a home
study on Maternal Grandmother’s home even though she “was
instructed on October 14, 2015 to complete the appropriate
paperwork and home study requirements if [she] wanted to be
considered as an option for adoptive placement of the children.”
S.R. lived in Maternal Grandmother’s home from the time of her
birth in November 2012 until she was removed on February 1,
2016, and placed in the prospective adoptive home of M.M. and
A.M. The other child, R.M., lived with Maternal Grandmother
for some period of time, but the exact time was disputed. Only
S.R. was removed from Maternal Grandmother’s home on
February 1, 2016. Maternal Grandmother was the only
grandparent who had both children live with her and who was a
caregiver for both children. The juvenile court found that
Maternal Grandmother’s claim that she had stated at the shelter
hearing that she wanted to be considered as an adoptive
placement was not supported by the audio recording of that
hearing.

¶6     After the permanency goal changed to adoption in
October 2015, R.M.’s maternal and paternal families each
submitted the names of a couple from their side of the family.
When the maternal and paternal families could not agree on one
prospective placement, the names of both couples were
submitted to the DCFS placement committee. The placement
committee selected M.M. and A.M.—the couple proposed by the
paternal family—as the prospective adoptive home supported
for both R.M. and S.R. by DCFS. Only after DCFS decided to
place both children with M.M. and A.M. did Maternal
Grandmother advise DCFS that she wanted to be considered as
an adoptive placement. Maternal Grandmother believed that
since she was the only petitioner biologically related to both
children, she was a better placement than M.M. and A.M. At the
time of the hearing on her petition, the State had issued Maternal
Grandmother a foster license for two children, effective August
25, 2016. Maternal Grandmother presented testimony from



20170285-CA                     4              2017 UT App 109
                            In re R.M.


family, former coworkers, and friends attesting to her suitability
as an adoptive parent and her desire to adopt the children.

¶7     The juvenile court noted that Utah Code section 78B-6-
133(9)(c) required the court to weigh the best interest of the
children uniformly between petitioners if more than one
petitioner satisfied a rebuttable presumption condition. See Utah
Code Ann. § 78B-6-133(9)(c) (LexisNexis Supp. 2016). The
juvenile court concluded:

      [Maternal Grandmother’s] petition has not met the
      basic requirement of law to adopt these minor
      children. Specifically, the court held a shelter
      hearing on July 15, 2015, and [Maternal
      Grandmother] was present but did not file a
      written statement with the court within the
      required 120 days. [Maternal Grandmother]
      testified that she made it clear in court on July 15,
      2015, that she wanted to be considered as a
      placement for [the children]. The court had an
      opportunity to listen to the audio recording from
      July 15, 2015, and no such request can be heard on
      the recording. [Maternal Grandmother] filed her
      petition for adoption on June 2, 2016, well past the
      required 120 days.

The court found that Maternal Grandmother’s home did not
present the most stable, secure, and well-rounded long-term
placement for the children and therefore found that it was not in
the children’s best interest for Maternal Grandmother’s adoption
petition to go forward. The court expressed concern that
Maternal Grandmother might not allow the children to maintain
a connection with the paternal family, given her belief that the
children should be placed only with maternal relatives. The
juvenile court also had concerns that her income was not
sufficient to support two additional individuals.




20170285-CA                     5              2017 UT App 109
                             In re R.M.


¶8      Maternal Grandmother first claims that the juvenile court
erred “in determining that [she] did not indicate her interest in
placement of the children within 120 days of the shelter hearing,
where at least one of the children was in her physical care, and
the other recently ha[d] been.” Maternal Grandmother also
states, “She actually had the child in her car[e], and the shelter
hearing did not disturb that.” Although Maternal Grandmother
cites section 78B-6-133(9) as legal authority for her position, the
petition on appeal contains no meaningful legal or factual
analysis supporting her claim. 2

¶9      Utah Code section 78B-6-133(9)(a) provides “a rebuttable
presumption that it is in the best interest of a child to be placed
for adoption with a petitioner” who satisfies the requirements of
the section. Utah Code Ann. § 78B-6-133(9)(a) (LexisNexis Supp.
2016). First, the petition must have fulfilled the requirements of
the Utah Adoption Act. See id. § 78B-6-133(9)(a)(i). Second, the
petitioner must be a person “with whom the child has
continuously resided for six months.” See id. § 78B-6-
133(9)(a)(ii)(A). Third, the petitioner must have “filed a written
statement with the court within 120 days after the day on which
the shelter hearing is held, as described in Subsection (8)(a)(iii).”
Id. § 78B-6-133(9)(a)(ii)(B). In turn, subsection 78B-6-133(8)(a)(iii)
requires “a written statement” to be filed with the court within
120 days after the shelter hearing “(A) requesting immediate


2. Amendments to Utah Code section 78B-6-133, effective May
12, 2015, added provisions pertaining to competing petitions for
adoption. Section 78B-6-133(8)(a)(iii) provides that a court “shall
grant a hearing” only to a petitioner who has filed the required
written statement “within 120 days after the day on which the
shelter hearing is held” or satisfies other prerequisites not
applicable in this case. Although Maternal Grandmother did not
file a written statement with the court as required by statute, the
juvenile court held a hearing on her petition.




20170285-CA                      6                2017 UT App 109
                            In re R.M.


placement of the child with the petitioner; and (B) expressing the
petitioner’s intention of adopting the child.” Id. § 78B-6-
133(8)(a)(iii). There is no dispute that Maternal Grandmother did
not file the written statement required by statute. At the hearing
on her adoption petition, she claimed that she verbally indicated
her intention to adopt the children at the shelter hearing. On
appeal, she does not challenge the juvenile court’s factual
finding that the recording of the shelter hearing did not support
this claim. Liberally construed, Maternal Grandmother’s
argument is that because she had physical custody of one of the
children at the time of the shelter hearing and retained custody
after the hearing, any requirement that she indicate her interest
in being an adoptive placement was satisfied in an “actions
speak louder than words” sort of way. Given the specific
statutory requirements for a written statement, Maternal
Grandmother’s position lacks merit, and she was not entitled to
a rebuttable presumption that it was in the children’s best
interest to be placed with her for adoption. In addition, Maternal
Grandmother has not demonstrated that she satisfied the
remaining prerequisites for the rebuttable presumption,
including satisfying the requirements of the Utah Adoption Act.

¶10 Maternal Grandmother also argues that it was not in the
children’s best interest to be removed from her home and placed
in the prospective adoptive home. Liberally construed, Maternal
Grandmother’s argument is that the decision by the DCFS
placement committee to place both children with M.M. and A.M.
was not in their best interest. This argument does not address
any relevant issue for review of the juvenile court’s decision on
the competing adoption petitions. The juvenile court concluded
that only M.M. and A.M. were entitled to a rebuttable
presumption under section 78B-6-133(9)(a). “The court may
consider other factors relevant to the best interest of the child to
determine whether the presumption is rebutted.” Id. § 78B-6-
133(9)(b). Even if this court were to assume that it was not in
S.R.’s best interest to be removed from Maternal Grandmother’s



20170285-CA                     7                2017 UT App 109
                           In re R.M.


home and placed in the prospective adoptive home, that
determination alone would not require a reversal of the juvenile
court’s decision on the merits of the competing adoption
petitions. The juvenile court made extensive findings supporting
its determination that it was in the children’s best interest to
grant the adoption petition of M.M. and A.M. Maternal
Grandmother has not challenged any of those findings or the
related conclusions in this appeal. “When a foundation for the
court’s decision exists in the evidence, an appellate court may
not engage in a reweighing of the evidence.” In re B.R., 2007 UT
82, ¶ 12, 171 P.3d 435.

¶11   Accordingly, we affirm.




20170285-CA                     8             2017 UT App 109